Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 7, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Defendant’s guilt was proven by legally sufficient evidence and the verdict was not against the weight of the evidence. The issue of defendant’s intent to assist the larceny committed by his companion was properly placed before the jury, and we find no reason to disturb its determination. Concur—Sullivan, J. P., Rosenberger, Nardelli and Williams, JJ.